DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11-12, 14, 16-21 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imamaura [US 2011/0081934] in view of Panian [US 2010/0285828].
As claims 1 and 21, Imamaura discloses a wireless device [Fig 32] configured to communicate with a network node [Fig 33], comprising: a processing circuitry [Fig 32, Ref 3296] adapted to: determine at least one set of power classes defining at least two power classes of the wireless device, wherein each set of power classes applies to a transmission band supported by the wireless device [Par. 0125-0142 and Fig 23E, 23H] and generate an indication message for indication of the at least one set of power classes [Par. 0149]; and a radio interface adapted to transmit the indication message to the network node [Par. 0149].  However, Imamaura fails to disclose what Panian [Par. 0054, 0057-0059 discloses based on operation condition such as temperature of the device in order to select power class and band].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for selecting a power class and band based on the operation condition of the UE as disclosed by Panian into the teaching of Imamaura.  The motivation would have been to maintain the lifetime of the device.
As claim 2, Imamaura discloses supports a plurality of transmission bands, wherein the processing circuitry is adapted to determine the at least one set of power classes with respect to a subset of transmission bands where power class differentiation applies [Fig 23E, 23h and Par. 0125-0142]. 
As claim 3, Imamaura discloses the processing circuitry is adapted to determine the at least one set of power classes as a set comprising a default power class and a modified power class with respect to a subset of transmission bands where power class differentiation applies [Fig 23E, 23h and Par. 0125-0142].
	As claim 4, Imamaura discloses the processing circuitry is adapted to determine the at least one set of power classes as a set comprising a single default power class with respect to a subset of transmission bands where power class differentiation does not apply [Fig 23E, 23h and Par. 0125-0142].
As claim 5, Imamaura discloses the processing circuitry is adapted to determine the at least one set of power classes as a set comprising a default power class and at [Fig 23E, 23h and Par. 0125-0142].
As claim 6, Imamaura discloses the processing circuitry is adapted to determine the at least one set of power classes as a set comprising at least two identical power classes with respect to a subset of transmission bands where power class differentiation does not apply [Fig 23E, 23h and Par. 0125-0142]. 
As claim 7, Imamaura discloses the processing circuitry is adapted to generate the indication message according to a specification defining a first field for power class indication supplemented by at least one further field provided for power class indication such that a first operative condition of the wireless device is associated with the first 
field and such that one further operative condition of the wireless device is associated with each further field [Par. 0142 discloses a field for power class A based on rate and another field for power class B based on rate]. 
As claim 9, Imamaura discloses the processing circuitry is adapted to generate the indication message such that the default power class is transmitted using the first field and such that the modified power class is transmitted using the at least one further field or wherein the indication message is generated such that the modified power class is transmitted using the first field and such that the default power class is transmitted using the at least one further field [Par. 0142 discloses a field for power class A and another field for power class B]. 
As claim 11, Imamaura discloses the processing circuitry is adapted to generate the indication message as capability report message [Par. 0142]. 
[Fig 33] configured to communicate with a wireless device [Fig 32] comprising: a radio interface adapted to receive an indication message from the wireless device indicating at least one set of power classes defining at least two power classes of the wireless device, wherein each set of power classes applies to a transmission band supported by the wireless device [Fig 33, Ref 3397, Fig 23E, 23h and Par. 0125-0142] and a processing circuitry adapted to use information provided by the indication message for performing at least one operation in the network node [Par. 0136-0149 and Fig 23H]. However, Imamaura fails to disclose what Panian discloses each power class in each set of power classes applies to a specific operative condition of the wireless device [Par. 0054, 0057 and 0059 discloses based on operation condition such as temperature of the device in order to select power class and band].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for selecting a power class and band based on the operation condition of the UE as disclosed by Panian into the teaching of Imamaura.  The motivation would have been to maintain the lifetime of the device.
As claim 14, Imamaura discloses the processing circuitry comprises at least one of a memory adapted to store the information provided by the indication message for use in a future time;  a transmitting circuitry adapted to transmit the information provided by the indication message to another network node;  a power class configuration circuitry adapted to configure the wireless device with a power class appropriate for an operative condition of the wireless device; an antenna configuration circuitry adapted 
[Fig 33, Ref 3396]. 
 	As claim 16, Imamaura discloses the antenna configuration circuitry is adapted to vary the antenna configuration of the wireless device by changing a number of antennas used for transmission on the uplink and/or downlink [Fig 1, Ref 114 for varying antenna configuration based on single antenna port mode and multi-antenna ports mode]. 
As claim 17, Imamaura discloses the carrier configuration circuitry is adapted to vary the carrier configuration by switching between single carrier operation and multicarrier operation [Fig 23H, multi-carrier and single carrier]. 
As claim 18, Imamaura discloses the carrier configuration circuitry is adapted to vary the multicarrier operation between carrier aggregation (CA) where the wireless device can communicate with a plurality of serving cells or multi-connectivity (MC) [Par. 0064 and 0069, MIMO is multiple connections between devices]. 
As claim 19, Imamaura discloses the carrier configuration circuitry is adapted to increase or decrease a number of carriers used for communication between a main cell group (MCG) or a secondary cell group (SCG) and the wireless device [Fig 23H, using one carrier for band 2 and two carriers for band 1 between the base station and UE]. 
[Par. 149]. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imamaura and Panian as applied to claims 12 above, and further in view of Kwak [US 2006/0286994].
As claim 15, Imamaura and Panian fails to disclose what Kwak discloses the network node is a base station node and the transmitting circuitry is adapted to transmit the information provided by the indication message to a neighboring base station 
or a core network node [Fig 7 discloses the base station receives from UE and forwards the capability info to RNC]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for forwarding the received message from UE to core network as disclosed by Kwak into the teaching of Imamaura and Panian.  The motivation would have been to increase the capacity of the system.
Allowable Subject Matter
Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As claim 13, the prior arts in the record fail to disclose the indication message 
comprises a first field for power class indication supplemented by at least one further field provided for extended power class indication, different operative  conditions of the wireless device are associated with the first field and the at least one further field, and 
association. 
Response to Arguments
Applicant's arguments filed 3/1/2022 have been fully considered but they are not persuasive. 
In response to pages 8-9, the applicant states that Imamaura fails to disclose “determine at least one set of power classes defining at least two power classes of the wireless device, wherein each set of power classes applies to a transmission band supported by the wireless device”.  In reply, Imamaura discloses a wireless device for determining a set of power classes which includes the sets of power classes that indicated in Fig 23H wherein the sets of power classes are just examples of the set of power classes and Fig 23E which discloses a set of power classes B and E for band 1 that supported by UE for transmission [Par. 0125-0142].
In response to page 10, the applicant states that Imamaura fails to disclose “the determine the at least one set of power classes as a set comprising a default power class and a modified power class with respect to a subset of transmission bands where power class differentiation applies” ”.  In reply, Imamaura discloses a wireless device for determining a set of power classes which includes the sets of power classes that indicated in Fig 23H wherein the sets of power classes are just examples of the set of power classes and Fig 23E which discloses a set of power classes B  “default power class” and E “modified power class” for band 1 that supported by UE for transmission [Par. 0125-0142].
So, the teaching of Imamaura performs the claimed limitation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414